Citation Nr: 1803909	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-10 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel




INTRODUCTION

The Veteran had qualifying service from November 1965 to November 1968.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran was scheduled for a Travel Board hearing in July 2017; he was sent hearing notification letters in May 2017 and June 2017, which were not returned as undeliverable.  The Veteran failed to appear for the scheduled hearing and has not since submitted good cause for failure to appear and/or asked for it to be rescheduled.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2017).    

This appeal had originally included a claim for service connection for posttraumatic stress disorder (PTSD).  In May 2015, the RO issued a decision that granted service connection.  As this is a complete grant of the benefit sought, this issue is no longer before the Board for appellate consideration.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran generally contends that his bilateral hearing loss is etiologically related to an in-service acoustic trauma.  See August 2010 Correspondence; October 2010 Correspondence; May 2012 Statement; April 2014 VA Form 9; December 2017 Appellate Brief.  The Veteran also generally contended that his hypertension is secondary to his service-connected PTSD (although previous adjudication focused on whether hypertension was secondary to service-connected diabetes mellitus type II, the Veteran clarified that he is only seeking secondary service connection to PTSD).  See April 2014 VA Form 9; December 2017 Appellate Brief.  However, the evidence is currently insufficient to decide the claim, as further medical opinion is required for both disabilities.  

Regarding bilateral hearing loss, the December 2010 opinion is inadequate, as the examiner indicated that the claims file was unavailable for review in consideration of the opinion; as such, the examiner merely relied on the results of a general, scientific study and audiology results obtained 42 years post-separation.  The examiner had also stated that unless there was documentation of a hearing loss in service, the current loss was not likely related to service.  This clearly conflicts with the holding of Hensley v. Brown, 5 Vet. App. 155 (1993).  Additionally, the July 2014 opinion is also inadequate, as the examiner merely relied on unspecified "research" (citations not provided) and the "lack of evidence" between when the Veteran separated with normal hearing sensitivity and when he was diagnosed with hearing loss in 2010 to support the negative opinion.  Neither examiner discussed the fact that, although the Veteran's hearing was still within normal limits upon separation, the separation medical examination seemingly demonstrates poorer hearing than upon entrance.  See November 1965 entrance examination (bilateral ears at 0 dB at all Hz frequencies); November 1968 separation examination (indicating "ear, nose, or throat trouble"; right ear worsened to 15 dB at 4000 Hz; left ear worsened to 5 dB at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz).  The Board requires medical clarification as to whether this in-service worsening impacts the etiological analysis.  

Regarding hypertension, the record lacks a competent opinion as to whether it was proximately due to, otherwise caused by, or aggravated beyond natural progression by service-connected PTSD.  Also, the Veteran recently presented evidence indicating the possibility of such an association.  See December 2017 Appellate Brief ("volume 7, number 3 issue of The National Center for Post-Traumatic Stress Disorder, PTSD Research Quarterly").  The Board requires medical clarification for further adjudication.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion regarding whether the Veteran's bilateral hearing loss was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by service. 

The examiner must clarify whether the seemingly in-service worsening impacts the etiological analysis.  See November 1965 entrance examination (bilateral ears at 0 dB at all Hz frequencies); November 1968 separation examination (indicating "ear, nose, or throat trouble"; right ear worsened to 15 dB at 4000 Hz; left ear worsened to 5 dB at 500 Hz, 1000 Hz, 2000 Hz, and 4000 Hz).

The examiner is advised of the following: 

(a)  the entire claims file must be reviewed prior to rendering a decision (the December 2010 opinion is inadequate, in part, because the examiner did not review the claims file); 

(b)  citations must be provided for any research discussed (the July 2014 opinion is inadequate, in part, because the examiner discussed "research" without providing citations); 

(c)  relying solely on the lack of evidence between separation and diagnosis is inadequate (the July 2014 opinion is inadequate, in part, because the examiner based her opinion solely on such "lack of evidence" [since the "research" was uncited, the Board considers the "lack of evidence" to be the only identifiable basis for opinion]); 

(d)  the Board concedes in-service acoustic trauma, which is consistent with the circumstances of service; and

(e)  no in-person examination is required, unless the examiner finds it necessary.

2.  Obtain an opinion regarding whether it is at least as likely as not that the hypertension was proximately due to, otherwise caused by, or aggravated beyond natural progression by the service-connected PTSD.  

The examiner is advised of the following: 

(a)  analysis must consider the evidence recently presented in support of a positive association between hypertension and PTSD (the December 2017 Appellate Brief cited "volume 7, number 3 issue of The National Center for Post-Traumatic Stress Disorder, PTSD Research Quarterly"); 

(b)  an opinion regarding diabetes mellitus type II is no longer relevant (the April 2014 VA Form 9 and December 2017 Appellate Brief clarified that the Veteran only seeks secondary service connection to PTSD); and 

(c)  no in-person examination is required, unless the examiner finds it necessary.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All 

remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  See 38 C.F.R. § 20.1100(b) (2017).

